                        in t|ie ^Eniteb States: IBisitrttt Court
                       Jfor t|)e ^out][iem ISisitrtct of (f^eorgia
                                        ^abannaf) Btbtoion
              RAHEEM DASHEEN JACKSON,


                     Plaintiff,

              V.                                                       CV418-019


              COMMISSIONER OF GEORGIA
              DEPARTMENT OF
              CORRECTIONS,

                     Defendant.




                                                         ORDER



                     After   a   careful,     de    novo      review   of   the     file,   the    Court

              concurs with the Magistrate Judge's Report and Recommendation,

              dkt.    no.    14,       to   which        no   objections      have     been       filed.

              Accordingly,       the    Report     and    Recommendation       of    the    Magistrate

              Judge is ADOPTED as the opinion of the Court.



                     SO ORDERED this
                                            1       day of Januai           ^^019.




                                                         HON.ytlEA GODBEY WOOD, JUDGE
                                                         UNITED gS;^TES DISTEXgj^-6QURT
                                                         SOUTHERN Dl^'SRlCIOF GEORGIA




AO 72A
(Rev, 8/82)
